Order denying motion of appellant, Julius E. Schick, for an order, under section 150 of the Debtor and Creditor Law, directing the cancellation of record of judgments in respondent’s favor against Mm, affirmed, with ten dollars costs and disbursements. The findings, to which no exceptions were taken, and the judgment entered thereon, from which no appeal was taken, show deliberate concealment by appellant Schick of the settlement with the railroad company, the collection from the railroad company of the moneys in which respondent had a one-half interest, and the wrongful and willful retention thereof, constituting a breach of trust and a willful and malicious injury to property of respondent. We are of the opinion that respondent’s judgment comes within the exceptions recited in section 17, subdivisions 2 and 4, of the Bankruptcy Act,  and was, therefore, not discharged by appellant’s discharge in bankruptcy. Hagarty, Carswell, Seudder, Tompkms and Davis, JJ., concur.